           Case 1:19-cr-00002-JL Document 1 Filed 01/09/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                         )
                                                 )
               v.                                )                  No. 1:19-cr-___-____
                                                 )
THEODOROS BAHTSEVANOS                            )
______________________________________

                                         INDICTMENT

       The Grand Jury charges:

                                         COUNT ONE
                             Misuse of a DEA Registration Number
                                 21 U.S.C. §§ 843(a)(2) & 846

       On or about May 13, 2018, in the District of New Hampshire, the defendant,

                               THEODOROS BAHTSEVANOS,
                                 a/k/a PATRICK SPRINGER

knowingly and intentionally used the DEA registration number issued to another person for the

purpose of attempting to acquire and obtain a controlled substance, specifically, Adderall.

       All in violation of Title 21, United States Code, Sections 843(a)(2) and 846.



                                         COUNT TWO
                             Misuse of a DEA Registration Number
                                 21 U.S.C. §§ 843(a)(2) & 846

       On or about May 14, 2018, in the District of New Hampshire, the defendant,

                               THEODOROS BAHTSEVANOS,
                                a/k/a MARCUS CAVANAUGH

knowingly and intentionally used the DEA registration number issued to another person for the

purpose of attempting to acquire and obtain a controlled substance, specifically, Adderall.

       All in violation of Title 21, United States Code, Sections 843(a)(2) and 846.
            Case 1:19-cr-00002-JL Document 1 Filed 01/09/19 Page 2 of 2



                                        COUNT THREE
                   Possession of Five or More False Identification Documents
                                     18 U.S.C. § 1028(a)(3)

       On or about May 14, 2018, in the District of New Hampshire, the defendant,

                                THEODOROS BAHTSEVANOS,
                                 a/k/a MARCUS CAVANAUGH,
                                   a/k/a PATRICK SPRINGER,
                                       a/k/a LANCE MANN,
                                       a/k/a SETH MAPPLE,
                                         a/k/a SAM CAMP,
                                      a/k/a JOSHUA GABLE,
                                      a/k/a CONNOR APPLE
                               a/k/a CHRISTOPHER HAMILTON
                                       a/k/a LYLE PALMER

knowingly and intentionally possessed with intent to use unlawfully five or more false

identification documents, specifically, false driver’s licenses purportedly issued by states other

than New Hampshire, the possession of which was in or affected interstate commerce. The

defendant possessed the false identification documents with the intent to use them illegally to

acquire controlled substances from retail pharmacies.

       All in violation of Title 18, United States Code, Section 1028(a)(3).

                                                    A TRUE BILL


                                                    /s/ Grand Jury Foreperson
                                                    FOREPERSON
 Dated: January 9, 2019


 SCOTT W. MURRAY
 UNITED STATES ATTORNEY


        /s/ Charles L. Rombeau
 By:    Charles L. Rombeau
        Assistant U.S. Attorney
